Citation Nr: 1745782	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-01 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for lumbar laminectomy.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for skin rash and sores.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to August 1969 to include service in the Republic of Vietnam from February 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

In June 2017, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The issue of entitlement to service connection for lumbar laminectomy addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A June 1986 rating decision denied service connection for lumbar laminectomy; the Veteran did not appeal or submit new and material evidence within the one year period thereafter; evidence obtained since the final June 1986 rating decision raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a back disorder. 

3. A July 2003 rating decision denied service connection for skin rash and sores; the Veteran did not appeal or submit new and material evidence within the one year period thereafter; evidence added to the record since July 2003 rating decision denying service connection for skin rash and sores is either redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.

4. An April 1985 rating decision denied service connection for headaches; the Veteran did not appeal or submit new and material evidence within the one year period thereafter; evidence received subsequent to the April 1985 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for headaches.  

CONCLUSIONS OF LAW

1. The June 1986 rating decision which denied service connection for a back disorder is final. 38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. §20.1103 (2016).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3. The July 2003 rating decision that denied the claim for service connection for skin rash and sores is final. 38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

4. New and material evidence has not been received to reopen the claim of entitlement to service connection for skin rash and sores. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

5. The April 1985 rating decision that denied the claim for service connection for headaches is final. 38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

6. New and material evidence has not been received to reopen the claims of entitlement to service connection for headaches. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

The Board notes that the Veteran has not been afforded a new VA examination with regard to his headaches since he filed a request to reopen his claim in March 2008. In the context of claims to reopen, the duty to provide an examination or obtain an opinion is a "conditional or provisional duty." Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  As discussed below, the Board has determined that new and material evidence has not been received to reopen the claim of entitlement to service connection for headaches.  Thus, VA's duty to provide an examination or obtain an opinion with regard to that claim is extinguished. Woehlaert, 21 Vet. App. at 463.

II. Reopening Claims

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

Back Disorder

The Veteran's claim of entitlement to service connection for lumbar laminectomy was originally denied in June 1986.  The Veteran did not appeal the June 1986 rating decision, nor did he submit any new and material evidence within a year of the rating decision. See 38 C.F.R. §3.156(b).  The June 1986 rating decision thereby became final.

At the time of the June 1986 rating decision, the record consisted of the Veteran's military personnel records and service treatment records (STRs).

Evidence received since the June 1986 rating decision includes a recent VA spine examination of May 2016 and the Veteran's testimony at the June 2017 hearing, which included information regarding the date of his in-service low back injury, medical treatment and surgery received after separation, and regarding continuity of treatment for his back disorder to present.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim. 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.

Skin Disorder 

The Veteran's claim for service connection for skin rash and sores was originally denied in a December 2002 rating decision where the RO found no evidence of residual disability of skin rash related to service.  Subsequently, in April 2003, the Veteran submitted a written statement claiming his skin condition was caused by exposure to Agent Orange.  Based on the record, the RO found there was no evidence of a medical nexus between the current skin conditions to service or any diagnosis of skin condition associated with herbicide exposure, and the claim for skin rash and sores was again denied by rating action of July 2003.  The Veteran did not appeal the rating decision and did not submit any new, relevant evidence within one year of the RO's decision.  Consequently, the July 2003 rating decision became final. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The evidence of record at the time of the last final July 2003 rating decision included service treatment records, VA treatment records, private treatment records, photographs and additional statements from the Veteran expressing his belief that his skin problem was related to his service in the Republic of Vietnam.

Service treatment records reflect he was treated one time for heat rash in May 1969 with no further records of any type of heat rash or skin rash while in service.  Three decades after separation, private treatment records reflect a skin condition consistent with psoriasis or dermatitis, but no evidence of treatment for such conditions in service.  Based on this evidence, in July 2003, the RO denied the claim for service connection, finding that there was no evidence of a medical nexus between the current skin conditions and service.

Evidence added to the record since the time of the last final denial in July 2003 includes a recent VA examination of May 2016, VA treatment records, and the Veteran's testimony as presented at the June 2017 Board hearing.

The May 2016 VA examination included a review of the claims file, interview of the Veteran, and physical examination for his claimed skin disorder.  The Veteran denied being treated within the past 12 months for any skin condition and reported he did not take any medications or see a specialist for treatment.  On examination, the examiner found no visible skin condition and indicated that the Veteran does not have any of the listed skin conditions.  The examiner concluded that there were no clinical objective findings for dermatitis and remarked that a diagnosis of unspecified dermatitis was based only on the subjective information reported by the Veteran, which was not present during examination.  In other words, the evidence does not support a finding that the Veteran has or had dermatitis any time during the appeals period.

Thus, while this evidence is "new" evidence, the VA examination does not raise a reasonable possibility of substantiating the claim.  Moreover, although the medical evidence shows self-treatment for an unspecified relapsing and remitting dermatitis skin condition, it fails to establish a medical nexus between the current disorder and service.  As such, the evidence is not material as it does not relate to an unestablished fact.  Accordingly, the evidence received since the denial of the claim in July 2003 is not new and material, and reopening of service connection for rash or sores is not warranted.

Likewise, although the Veteran's statements are new, the essence of his statements has not changed in that he has reiterated his assertions that his skin problem is related to his service in Republic of Vietnam.  The Veteran reasserts his belief that he suffers from "some skin condition" which he described has no pain but "just itching" that began once he got out of the military. See June 2017 Hearing Transcript, p. 11-12.  He testified using over-the-counter medication and lotion as treatment. Id. at 11.  He also testified that the last time he had an outbreak was "several years" ago. Id. at 12.  The assertion that the Veteran experiences symptoms of a skin condition are not new evidence as this statement is essentially duplicative of those made in support of his claim when it was denied in 2003. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

In sum, none of the evidence added to the record since the previous July 2003 denial of service connection constitute new and material evidence.  All the evidence together does not raise a reasonable possibility of substantiating the claim for service connection.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim of entitlement to service connection for skin rash and sores cannot be reopened.

Headaches

The Veteran's claim of entitlement to service connection for headaches was originally denied in April 1985.  The Veteran did not appeal the April 1985 rating decision, nor did he submit any new and material evidence within a year of the rating decision. See 38 C.F.R. §3.156(b).  The April 1985 rating decision thereby became final.

At the time of the April 1985 rating decision, the record consisted of the Veteran's military personnel records and service treatment records (STRs).  

Service treatment records were negative for any treatment, findings, or diagnosis of chronic headaches, and no post-service treatment records were received that showed evidence of headaches or any basis for establishing service connection.  Based on this evidence, by a rating decision of April 1985, the RO denied the claim for service connection finding that there was no evidence of chronic headaches diagnosed or treated while in service.

Evidence received since the April 1985 rating decision includes the Veteran's recent testimony at the June 2017 hearing, VA treatment records, private treatment records, and additional written statements from the Veteran.  

Although most of the evidence is new, in that it was not previously considered prior to the last final denial in April 1985, such evidence is not material because it does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim.

The Veteran's testimony reiterates his previous complaint of having symptoms of headaches.  He testified about self-medicating with over-the-counter medication as treatment but denied having any incapacitating episodes.  He further stated that having surgery in 1973 to remove two discs "stopped the migraines". See Hearing Transcript, p.4.  After surgery, he testified having approximately two episodes in a year. Id. at 5.  

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described above, the evidence that has been added since the April 1985 rating decision clearly does not reach that threshold. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Here, although the Veteran is competent to describe symptoms of headaches, his lay statements are not competent medical evidence to establish a chronic disability characterized by headaches not attributable to any underlying disability.  Further, while there was additional medical information provided, the new medical evidence of record does not document any current diagnosis of chronic headaches or show continuous treatment for such condition.  As such, even with consideration of all the evidence of record, no duty to assist by providing a medical opinion would be triggered which might raise a reasonable possibility of substantiating the claim.

In sum, the element which was missing at the time of the April 1985 denial of service connection remains lacking.  New and material evidence has not been received, and the Veteran's claim of entitlement to service connection for headaches may not be reopened.  

As such, his petition to reopen his previously denied service-connection claim is denied.



ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for lumbar laminectomy is reopened.

New and material evidence has not been presented, and the claim of entitlement to service connection for skin rash and sores is not reopened.

New and material evidence has not been presented, and the claim of entitlement to service connection for headaches is not reopened.


REMAND

Regarding the Veteran's service connection claim for lumbar laminectomy, the Board finds that remand is necessary for an addendum medical opinion from the May 2016 VA examiner on a limited instruction.  

In May 2016, the Veteran was afforded a VA examination for his back disability.  The examiner concluded that a nexus was not established because the condition was only acute during service.  He further stated there was no evidence of chronicity of care. See May 2016 Back Conditions Disability Benefits Questionnaire (DBQ).  Although the medical opinion was predicated on a review of the claims file, interview of the Veteran, and physical examination, the Board finds the medical opinion inadequate as no rationale was provided in support of such finding. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Further, as testimony was presented in relation to in-service low back injury, lumbar laminectomy surgery received after separation, and continuity of medical treatment for his back disorder, the addendum opinion should also consider the Veteran's hearing testimony from June 2017.  Thus, on remand, an addendum opinion should be provided which addresses the foregoing.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an additional opinion from the examiner who conducted the May 2016 VA examination or another appropriate medical professional if the examiner is unavailable.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  This review should include the Veteran's service treatment records, post-service medical treatment records and the Veteran's June 2017 hearing testimony along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.  

After reviewing the claims file, the examiner should provide an addendum to the May 2016 opinion addressing the following:

If the Veteran's back disability (claimed as lumbar laminectomy) is due to a diagnosed disorder, is it at least as likely as not that the identified disability had its onset in or is otherwise related to her service? 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for all opinions expressed.

2.  After undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


